DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 4, 6, 9-11, 13-20, and 22 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: wherein the output blind region state information includes a first mark and a second mark, each of the first mark and the second mark being projected in a region of the wearable device corresponding to a location of the shielding object, wherein the first mark indicates less urgency and extends a first distance out from the region corresponding to the location of the shielding object, and wherein the second mark indicates more urgency and extends a second distance out from the region corresponding to the location of the shielding object, the second distance being less than the first distance.
The same rationale above applies to independent claims 13-19 for reciting similar limitation language. Therefore, the independent claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619